Citation Nr: 1211585	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-01 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to an initial compensable evaluation for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from September 1948 to May 1972.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which granted service connection for left ear hearing loss, with a noncompensable (0 percent) evaluation effective March 10, 2008; and denied service connection for right ear hearing loss. The Veteran appealed therefrom, including the assigned initial disability rating for left ear hearing loss. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection).

In January 2012, a videoconference hearing was held before the undersigned Veterans Law Judge of the Board, and a transcript is of record. 

The Board will decide the issue of service connection for left ear hearing loss, granting this benefit. Consequently, the Veteran's claim for increased rating           on appeal becomes that of a higher evaluation for a bilateral hearing loss disability (i.e., hearing loss in both ears). This increased rating claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via            the Appeals Management Center (AMC), in Washington, DC. VA will notify            the Veteran if further action is required on his part.


FINDINGS OF FACT

1. The Veteran had excessive noise exposure related to combat service.

2. The Veteran's February 1972 retirement physical denoted the condition of         mild hearing loss. He further alleges ongoing symptoms and treatment since military service.

3. The most recent audiological findings confirm left ear hearing loss as defined for VA purposes. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met to establish service connection for left ear hearing loss. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

As indicated below the Board is granting the benefit sought on appeal of entitlement to service connection for left ear hearing loss. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Background and Analysis

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are             26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Generally, for VA adjudication purposes, a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)). Lay testimony is deemed competent evidence with regard to matters within the purview of direct observation and firsthand knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is considered competent to report on that of which he or she has personal knowledge). 

Lay evidence may have direct relevance to establishing underlying components of a claim for service connection. In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Federal Circuit had further held in Colantonio v. Shinseki, 606 F.3d 1378        (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.

The contention raised by the Veteran has been that he had several duty assignments in military service which involved noise exposure, and that while his military occupational specialty was listed primarily as a supply sergeant, on several occasions he was called upon as rifleman or in a similar capacity with an Infantry unit. He indicates this was usually without the benefit of hearing protection.

The service personnel records on file document periods of service in Korea and Vietnam, and during Vietnam service he received amongst other decorations the Combat Infantryman Badge (CIB). The CIB is amongst those decorations which are deemed presumptive evidence of participation in combat operations during service. See VA Adjudication Procedure Manual, M21-1MR, IV.ii.1.D.13.d (June 6, 2011). Consequently, the Veteran's assertions of having undergone loud noise exposure during service to the extent consistent with the circumstances of that service           are deemed highly competent and probative evidence of in-service injury.                 See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011). 

The Veteran's service treatment records (STRs) include his February 1972 retirement examination, upon which an audiogram showed as follows:




HERTZ


500
1000
2000
4000
RIGHT
5
25
15
35
LEFT
20
15
10
15

The evaluating physician made a notation to the examination report of              "mild hearing loss."

By the Veteran's account, he first sought out private treatment for his hearing loss in 1974. He indicates that the records from most if not all private treatment have been discarded over time by those treatment providers. The Veteran's spouse has provided a statement whereby she recalls that it seemed the Veteran lost some of his hearing each time after returning from his two tours of duty in Vietnam.

In connection with this claim, the Veteran underwent a July 2008 VA Compensation and Pension examination, which indicated audiological test results   as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
55
35
LEFT
40
45
60
50
55

Speech audiometry revealed speech recognition ability of 52 percent in the right ear and of 68 percent in the left ear.

The VA examiner expressed the opinion that it was more likely than not that the hearing loss in the right ear was the result of military acoustic trauma. The stated rationale was that evidence in the Veteran's claims file showed a high frequency hearing loss in the right ear and normal hearing in the left ear at his retirement from service in 1972. 

Having reviewed the evidence in its entirety, and with due consideration of  VA's doctrine of affording all reasonable doubt to the claimant, the Board sees fit to grant service connection for left ear hearing loss. Central to the Board's determination are the Veteran's competent assertions of noise exposure associated with combat service, and the fact that his February 1972 retirement physical clearly denoted a finding of "mild hearing loss." These findings present persuasive indication of likely in-service incurrence of hearing difficulty. The Board particularly notes that the evaluating military physician in 1972 never expressly limited his observation of hearing loss to just the right ear, and given that there were elevated audiometric thresholds in both ears, at the very least it is plausible to assume that a bilateral hearing loss condition was identified. The in-service injury having been indicated,  there also is sufficient reason to suggest a causal relationship to current left ear hearing loss. The Veteran and his spouse give competent lay testimony of ongoing symptomatology from military service to the present. Barr, supra. There is moreover no intervening history of post-service occupational noise exposure to otherwise explain current hearing loss. Finally, the current hearing loss in the left ear meets the VA regulatory standard for a hearing loss disability, as defined under provisions of 38 C.F.R. § 3.385. Overall, there is enough competent and probative evidence to deduce a connection between in-service noise exposure and left ear hearing loss, again with significant weight being placed upon the fact that this very same condition was diagnosed upon the Veteran's military separation examination. 

The Board acknowledges that the July 2008 VA examiner characterized the hearing in the left ear at retirement as actually "normal hearing," and in so doing only opined that the right ear hearing loss was causally associated with service.              This notwithstanding, however, the Board has before it the apparent contradictory conclusion of the 1972 military separation examination that the Veteran had a mild hearing loss not expressly limited to the right ear. Given these two differing assessments of hearing acuity, reasonable doubt should be afforded to the evidence most favorable to the Veteran, as VA is required to do under the benefit-of-the-doubt doctrine. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The Board finds a probative basis upon which to ascertain a link between service and current left ear hearing difficulties.

The Veteran is further informed that the determination of the RO of the proper initial disability rating for left ear hearing loss will be based upon the evidence of record, and presumably will include the results of the VA audiological examination which the Board is ordering below. From this point onwards, hearing loss will be evaluated as a single condition of bilateral hearing loss (i.e., both ears). 

Accordingly, the claim for service connection for left ear hearing loss is granted. 



ORDER

Service connection for left ear hearing loss is granted. 


REMAND

The Veteran last underwent VA Compensation and Pension examination in          July 2008 relevant to evaluation of his hearing loss, and claims that the condition has since worsened. The Board finds that because more than three years have elapsed from this prior evaluation, a new VA examination is required.                      See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, this claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC should schedule the Veteran for a VA audiological examination (with audiometric studies and Maryland CNC speech discrimination testing) to ascertain the current severity of his bilateral hearing loss.              The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. The VA examiner should indicate all present symptoms and manifestations attributable to hearing loss in accordance with the applicable rating criteria found at 38 C.F.R. § 4.85, Diagnostic Code 6100. The examiner should further comment on the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found. 

2. The RO/AMC should then review the claims file.             If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim for increased initial rating for bilateral hearing loss, based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

(Continued on the next page)



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


